Case: 15-50712      Document: 00513458412         Page: 1    Date Filed: 04/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-50712                                   FILED
                                  Summary Calendar                              April 8, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MAXIMINO DELEON,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:05-CR-714-1


Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Maximino DeLeon, federal prisoner # 67035-180, seeks leave to proceed
in forma pauperis (IFP) on appeal from the district court’s denial of his 18
U.S.C. § 3582(c)(2) motion to reduce his sentence based on Amendment 782.
By moving to proceed IFP, DeLeon is challenging the district court’s
certification that his appeal was not taken in good faith because it is frivolous.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50712     Document: 00513458412       Page: 2     Date Filed: 04/08/2016


                                   No. 15-50712

      When considering whether a litigant has shown good faith for IFP
purposes, our inquiry “is limited to whether the appeal involves legal points
arguable on their merits (and therefore not frivolous).” Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation omitted).
If we uphold the district court’s certification that the appeal is not taken in
good faith, the appellant must pay the filing fee or the appeal will be dismissed
for want of prosecution. Baugh, 117 F.3d at 202. Alternatively, “where the
merits are so intertwined with the certification decision as to constitute the
same issue,” we may deny the IFP motion and dismiss the appeal sua sponte
if it is frivolous. Id. at 202 & n.24; see 5TH CIR. R. 42.2.
      A district court that is considering a § 3582(c)(2) motion must first
determine whether a prisoner is eligible for a reduction. Dillon v. United
States, 560 U.S. 817, 826-27 (2010). If this question is answered affirmatively,
then the district court must “consider any applicable [18 U.S.C.] § 3553(a)
factors and determine whether, in its discretion,” any reduction is warranted
under the particular facts of the case. Id. at 827. We review the district court’s
ruling on a § 3582(c)(2) motion for an abuse of discretion. United States v.
Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
      Because DeLeon’s base offense level was not changed by Amendment
782, his sentencing range was not lowered by the Commission, and he was not
eligible for a sentence reduction under § 3582(c)(2). See § 3582(c)(2). The
district court did not abuse its discretion by denying the motion. See id.;
Henderson, 636 F.3d at 717.
      DeLeon has failed to show that he will raise a nonfrivolous issue on
appeal. See Howard, 707 F.2d at 220. Accordingly, his IFP motion is DENIED,
and his appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                         2